FILED
                            NOT FOR PUBLICATION
                                                                            AUG 23 2019
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


ALEJANDRO HERNANDEZ-                             No.   15-72278
HUIZACHE,
                                                 Agency No. A200-963-595
              Petitioner,

 v.                                              MEMORANDUM*

WILLIAM P. BARR, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted August 7, 2019**

Before: THOMAS, Chief Judge, HAWKINS and McKEOWN, Circuit Judges.

      Alejandro Hernandez-Huizache, a native and citizen of Mexico, petitions pro

se for review of the Board of Immigrations Appeals’ (“BIA”) order dismissing his



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
appeal from an immigration judge’s (“IJ”) decision denying his applications for

asylum, withholding of removal, and relief under the Convention Against Torture

(“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252.

      We review de novo questions of law, Cerezo v. Mukasey, 512 F.3d 1163,

1166 (9th Cir. 2008), except to the extent that deference is owed to the BIA’s

interpretation of the governing statutes and regulations, Simeonov v. Ashcroft, 371

F.3d 532, 535 (9th Cir. 2004). We review for substantial evidence the agency’s

factual findings, Singh v. Whitaker, 914 F.3d 654, 658 (9th Cir. 2019), and we

deny in part and dismiss in part the petition.

      The record does not compel the conclusion that Hernandez-Huizache

established “changed circumstances” or “extraordinary circumstances” so that his

asylum application should have been considered notwithstanding its late filing.

See 8 U.S.C. § 1158(a)(2)(D); 8 C.F.R. §1208.4(a)(4)-(5).

      Because Hernandez-Huizache did not raise before the BIA his due process

claim related to the IJ’s findings , we lack jurisdiction to review it here. Barron v.

Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004). We reject as unsupported by the

record Hernandez-Huizache’s contentions that the BIA violated his right to due

process.

      Regarding his claim for withholding of removal and asylum, substantial


                                           2
evidence supports the BIA’s determination that Hernandez-Huizache did not

establish past persecution or a fear of future persecution due to membership in a

particular social group. See Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010)

(“An [applicant’s] desire to be free from harassment by criminals motivated by

theft or random violence by gang members bears no nexus to a protected

ground.”); INS v. Elias-Zacarias, 502 U.S. 478, 481-84 (1992) (noting

requirement of a nexus between alleged fear of persecution and membership in a

particular social group). To the extent Hernandez-Huizache raises new social

groups, we do not consider them because they were not raised before the BIA.

Barron, 358 F.3d at 678.

       Substantial evidence also supports the BIA’s determination that Hernandez-

Huizache has not demonstrated that it is more likely than not he will experience

torture upon his return to Mexico, as required to be eligible for CAT relief. See

Zheng v. Holder, 644 F.3d 829, 835-36 (9th Cir. 2011) (holding that speculative

claims of torture are insufficient to afford relief).

       PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                             3